Title: From John Adams to Edmund Jenings, 11 June 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris June 11th. 1780
     
     I have recieved with great pleasure yours of the 5th. I have certainly seen those extremes of Confidence and of Diffidence that You saw. We ought to attend to proofs, but we ought to discountenance Suspicions without Grounds. In these points We are agreed.
     I assure you, Sir, I am of your Mind, that Providence is working the general Happiness, and whether We co-operate in it, with a good Will, or without co-operate We must. We mortals feel very big sometimes, and think ourselves acting a grand Roll, when in Truth it is the irresistible Course of Events that hurries Us on, and We have in fact very little Influence in them. The utmost that is permitted to Us is to assist, and it is our Duty to be very cautious that what we do is directed to a right End. When We are sure of this, We are sure We are right, and need not fear that things will go wrong. When We read of blinded Eyes and hardened Hearts, in the Case of the Jews and Egyptians and many other Nations; when We read of Infatuation, to which many great Historians asscribe Examples of remarkable Folly, in the Government of Nations and signal Calamaties in Consequence of it, I do not think it necessary to bring in divine Interpositions, to account for such Occurrences in an extraordinary Manner.
     When Nations are corrupted, and grown generally vicious when they are intoxicated with Wealth or Power, and by this means delivered over to the Government of the baser Passion of their Nature, it is very natural that they should act an irrational part. They are really as a Body in a State Drunkenness. They neither act nor think like men in sound Health, and in possession of their Senses. Ambition, Avarice and Pleasure, when they prevail among the Multitude of a Nation to a certain degree, produce the appearance of a general Delirium and Intoxication.
     The Candor and Freedom, with which you have given me your Sentiments; upon the Observations made You upon Conways Speech, I assure you Sir, I consider as the most genuine Marks of Friendship. I wish I may be found in Experience to be mistaken in my apprehension that Britain will in future be unfriendly to Us. If She could have magnanimity enough to give up all America, I mean Canada, Nova Scotia and the Floridas as well as the United States, the natural Cause of Avidity and Hostility, which arises from Territory, would be removed. But can We obtain this? We shall I believe if She continues the War. But there is another Thing that comes upon me forever. English Sailors speak the American Language. They will find better Bread in our Service. They will find Beer and Grog and Beef and Pudding. What should hinder them from crouding to America? Will not the American Trade, once free, spread beyond even my most sanguine Expectations? England should have considered this long ago. Americans did, to my certain Knowledge, in great Numbers. Hostility will come from the Side of the English. America will have no Temptation to it, but the Provocations which England will give. The true American System will be Peace, eternal Peace: but this very System will provoke England. In future Times, America at Peace, and England at War, what will become of her? How many will fly, Sailors especially, to the standard of the Olive Branch. Will not this excite her Envy, her Jealousy; her Rage?
     The Reasons however that You offer, are very forcible, for omitting this part, or softening of it. You know the People of England better than I. It is impossible however to conceal these things. The People of England now know them very well, but are silent about them least they should stimulate other Nations to be more active, and the Americans too. There are unthinking members in America no doubt, who please themselves with vain hopes of Friendship and Kindness again with England: but the considerate People of all Ranks despair of it. I am sure action speaks louder than Words. There never was given by any Nation, more dreadful proofs of deadly Hate, than have been constantly given these five Years by the English to Americans. Lord Mansfield’s Words have been adopted in all their Actions. Kill them, kill them, right or wrong, by fas and nefas, kill them or they will kill you. Delenda est Carthago—sink them all upon one plank—burn them up, that they may not be useful to their Allies, nor destructive to Us. These have been their Words and Actions. Do You know the deep political Motive for ringing the everlasting Knell of Rebel and Rebellion. Have you not considered that the Nation have habitually settled it in their minds and Hearts, that Rebels have no Rights, that every thing is lawful against them. They are Insects, they are Reptiles, they are Serpents, they are wild Boars and Tygers, they are Devils in the English Imagination. Have not Parliament, Gazettes, Pamphlets, Common Prayers, Sermons, and every thing for these six years, shot this Word down deep into the minds of the People of England and produced its Effect. The Government, the Church, the Nation itself means to establish an ineradicable Hatred and Animosity against us. I am sorry for it.
     There is but one Way—that is make Peace—let Us live in Peace: in this Case We shall never designedly injure them. We shall trade with them, and in this Way help them to keep up some of their Importance. But they are in a right Way to drive away forever all our Trade, and make Us hostile too—for these horrible Passions engender the like in other Minds. I submit the whole to your Correction and am &c
     
      Adieu.
      John Adams
     
    